 



Exhibit 10.1

FORM OF VOTING AGREEMENT

     THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
June 2, 2005, by and among Sun Microsystems, Inc., a Delaware corporation
(“Parent”), Storage Technology Corporation, a Delaware corporation (the
“Company”), and the undersigned stockholder (“Stockholder”) of the Company.

RECITALS

     A. Concurrently with the execution of this Agreement, Parent, Stanford
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), and the Company have entered into an Agreement and Plan
of Merger (the “Merger Agreement”), which provides for the merger (the “Merger”)
of Merger Sub with and into the Company.

     B. Pursuant to the Merger, all of the issued and outstanding shares of
capital stock of the Company will be canceled and converted into the right to
receive the consideration set forth in the Merger Agreement, all upon the terms
and subject to the conditions set forth in the Merger Agreement.

     C. In order to induce Parent to execute the Merger Agreement, Stockholder
desires to vote the Shares, or any other shares of capital stock of the Company
acquired by Stockholder hereafter and prior to the Expiration Date (as defined
in Section 1(b) hereof) so as to facilitate the consummation of the Merger. The
execution and delivery of this Agreement and of the attached form of proxy is a
material condition to Parent’s willingness to enter into the Merger Agreement.

     NOW, THEREFORE, the parties hereto hereby agree as follows:

     1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:

          (a) A Person shall be deemed to “Beneficially Own” a security if such
Person, directly or indirectly, through any contract, arrangement,
understanding, relationship, or otherwise, has or shares: (i) voting power,
which includes the power to vote, or to direct the voting of, such security;
and/or (ii) investment power, which includes the power to dispose, or to direct
the disposition of, such security.

          (b) “Expiration Date” shall mean the earlier to occur of (i) such date
and time as the Merger shall become effective in accordance with the terms and
provisions of the Merger Agreement, or (ii) such date and time as the Merger
Agreement shall have been validly terminated pursuant to Article VII thereof.

          (c) “Options” shall mean all securities Beneficially Owned by
Stockholder that are convertible into, or exercisable or exchangeable for,
shares of capital stock of the

 



--------------------------------------------------------------------------------



 



Company, including options, warrants and other rights to acquire shares of
Company Common Stock or other shares of capital stock of the Company.

          (d) “Person” shall mean any (i) individual, (ii) corporation, limited
liability company, partnership or other entity, or (iii) governmental authority.

          (e) “Shares” shall mean all shares of capital stock of the Company
Beneficially Owned by Stockholder, including all shares of capital stock of the
Company of which Stockholder acquires Beneficial Ownership during the period
from the date of this Agreement through the Expiration Date, including, without
limitation, shares issued or issuable upon the conversion, exercise or exchange,
as the case may be, of Options.

          (f) “Tender” shall mean, with respect to any security, the direct or
indirect assignment, sale, transfer or tender of such security or any right,
title or interest therein to any Person or “group” (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934) advocating or making
any proposal in opposition to, or in competition with, consummation of the
Merger and the transactions contemplated by the Merger Agreement.

     2. No Tender of Shares or Options. Stockholder agrees that, at all times
during the period beginning on the date hereof and ending on the Expiration
Date, Stockholder shall not cause or permit any Tender of any Shares or Options,
or make any agreement relating thereto.

     3. No Transfer of Voting Rights. Stockholder agrees that, during the period
from the date of this Agreement through the Expiration Date, Stockholder shall
not deposit (or permit the deposit of) any Shares or Options in a voting trust
or grant any proxy or enter into any voting agreement or similar agreement in
contravention of the obligations of Stockholder under this Agreement with
respect to any of the Shares or Options.

     4. Agreement to Vote Shares. Until the Expiration Date, at every meeting of
stockholders of the Company called with respect to any of the following, and at
every adjournment or postponement thereof, and on every action or approval by
written consent of stockholders of the Company with respect to any of the
following, Stockholder shall vote, to the extent not voted by the Person(s)
appointed under the Proxy (as defined below), the Shares or cause the Shares to
be voted:

          (i) in favor of adoption and approval of the Merger Agreement, in
favor of approval of the Merger and its principal terms and in favor of each of
the other actions contemplated by the Merger Agreement and the Proxy and any
action required in furtherance thereof;

          (ii) against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement, and against any action or agreement that would result
in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement; and

2



--------------------------------------------------------------------------------



 



          (iii) against any of the following actions (other than those actions
that relate to the Merger and the transactions contemplated by the Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) any sale, lease, license or transfer of any
significant part of the assets of the Company or any subsidiary of the Company,
(C) any reorganization, recapitalization, dissolution, liquidation or winding up
of the Company or any subsidiary of the Company, (D) any material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any of the
other transactions contemplated by the Merger Agreement.

     Prior to the Expiration Date, Stockholder shall not enter into any
agreement or understanding with any person to vote or give instructions in any
manner inconsistent with this Section 4.

     5. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent an irrevocable proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering the total number of Shares,
and shall automatically terminate upon the Expiration Date.

     6. Representations, Warranties and Covenants of Stockholder. Stockholder
represents, warrants and covenants to Parent as follows:

          (i) Stockholder has the full power to vote or direct the voting of the
Shares for and on behalf of all beneficial owners of the Shares.

          (ii) As of the date hereof, the Shares are, and at all times up until
the Expiration Date the Shares will be, free and clear of any rights of first
refusal, co-sale rights, security interests, liens, pledges, claims, options,
charges or other encumbrances of any kind or nature, in each case that would
impair Stockholder’s ability to fulfill its obligations under Section 4. The
execution and delivery of this Agreement by Stockholder do not, and
Stockholder’s performance of its obligations under this Agreement will not
conflict with or violate any order, decree, judgment or agreement applicable to
Stockholder or by which Stockholder or any of Stockholder’s properties or Shares
is bound.

          (iii) Stockholder has full power and authority to make, enter into and
carry out the terms of this Agreement, the Proxy and any other related
agreements to which Stockholder is a party.

          (iv) Stockholder agrees that it will not bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any action, claim, suit
or cause of action, in law or in equity, in any court or before any governmental
entity, which (a) challenges the validity of or seeks to enjoin the operation of
any provision of this Agreement or (b) alleges that the execution and delivery
of this Agreement by Stockholder, either alone or together with the other
Company

3



--------------------------------------------------------------------------------



 



voting agreements and proxies to be delivered in connection with the execution
of the Merger Agreement, or the approval of the Merger Agreement by the board of
directors of the Company, breaches any fiduciary duty of the board of directors
of the Company or any member thereof.

     7. Additional Documents. Stockholder and the Company hereby covenant and
agree to execute and deliver any additional documents reasonably necessary or
desirable, in the reasonable opinion of Parent, to carry out the purpose and
intent of this Agreement.

     8. Consents and Waivers. Stockholder hereby gives any consents or waivers
that are reasonably required for the consummation of the Merger under the terms
of any agreement or instrument to which Stockholder is a party or subject or in
respect of any rights Stockholder may have.

     9. Termination. This Agreement and the Proxy delivered in connection
herewith shall automatically terminate and shall have no further force or effect
as of the Expiration Date.

     10. Capacity. The parties hereto acknowledge and agree that this Agreement
and the Proxy are entered into by Stockholder in Stockholder’s capacity as a
stockholder of the Company and shall not be construed to have any effect on
Stockholder’s fiduciary obligations as a member of the Board of Directors of the
Company.

     11. Miscellaneous.

          (a) Waiver. No failure on the part of Parent to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
Parent in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy. Parent shall not be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of Parent; and any such waiver shall not be applicable or have any effect
except in the specific instance in which it is given.

          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally or by courier service, (ii) on the date of confirmation of
receipt (or the first business day following such receipt if the date is not a
business day) if sent via facsimile (receipt confirmed), or (iii) on the date of
confirmation of receipt (or the first business day following such receipt if the
date is not a business day) if delivered by a nationally recognized courier
service. All notices hereunder shall be delivered to the parties at the
following addresses or facsimile numbers (or pursuant to such other instructions
as may be designated in writing by the party to receive such notice):

4



--------------------------------------------------------------------------------



 



  (i)   if to Parent, to:         Sun Microsystems, Inc.
4120 Network Circle
Santa Clara, CA 95054
Attention: Brian Sutphin and Brian Martin
Facsimile: (408) 276-4601         with a copy to:         Wilson Sonsini
Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Martin W. Korman
Facsimile: (650) 493-6811     (ii)   if to Company, to:
Storage Technology Corporation
One StorageTek Drive
Louisville, Colorado 80028
Attention: Patrick J. Martin
Facsimile: (303) 673-4150         with a copy to:         Cadwalader, Wickersham
& Taft LLP
One World Financial Center
New York, NY 10281
Attention: Dennis J. Block
Facsimile: (212) 504-6666     (iii)   if to Stockholder: To the address for
notice set forth on the signature page hereof.

          (c) Headings. All captions and section headings used in this Agreement
are for convenience only and do not form a part of this Agreement.

          (d) Counterparts. This Agreement may be executed in one or more
counterparts (including execution by facsimile signature), all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party, it being understood that all parties need not sign the same
counterpart.

5



--------------------------------------------------------------------------------



 



          (e) Entire Agreement; Amendment. This Agreement and the Proxy
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.
This Agreement may not be changed or modified, except by an agreement in writing
specifically referencing this Agreement and executed by each of the parties
hereto.

          (f) Severability. In the event that any provision of this Agreement,
shall be determined to be invalid, unlawful, void or unenforceable to any
extent, the remainder of this Agreement shall not be impaired or otherwise
affected and shall continue to be valid and enforceable to the fullest extent
permitted by law.

          (g) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof. Each of the parties hereto irrevocably consents to the exclusive
jurisdiction and venue of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

          (h) Remedies. The parties acknowledge that Parent will be irreparably
harmed and that there will be no adequate remedy at law for a violation of any
of the covenants or agreements of Stockholder set forth herein. Therefore, it is
agreed that, in addition to any other remedies that may be available to Parent
upon any such violation, Parent shall have the right to enforce such covenants
and agreements by specific performance, injunctive relief or by any other means
available to Parent at law or in equity.

          (i) Binding Effect; No Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of the other parties.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
date first above written.

     
SUN MICROSYSTEMS, INC.
  STOCKHOLDER:
 
   
By:                                                                                
 
                                                                                
Name:
  Signature
Title:
   
 
   

 
                                                                                

  Print Name
 
   
STORAGE TECHNOLOGY CORPORATION
 
                                                                                
 
   

 
                                                                                
By:                                                                                
  Address
Name:
   

  Title:

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------



 



EXHIBIT A

IRREVOCABLE PROXY

     The undersigned stockholder (“Stockholder”) of Storage Technology, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints the Chief Financial Officer and the General Counsel
of Sun Microsystems, Inc., a Delaware corporation (“Parent”), and each of them,
as the sole and exclusive attorneys-in-fact and proxies of the undersigned, with
full power of substitution and resubstitution, to vote and exercise all voting
and related rights (to the full extent that the undersigned is entitled to do
so) with respect to all of the shares of capital stock of the Company that are
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”), in accordance with the terms of this
Proxy until the Expiration Date (as defined in the that certain Voting
Agreement, dated of even date herewith, by and among Parent, the Company and
Stockholder (the “Voting Agreement”)). Upon the undersigned’s execution of this
Proxy, any and all prior proxies given by the undersigned with respect to any
Shares are hereby revoked and the undersigned hereby agrees not to grant any
subsequent proxies with respect to the Shares until after the Expiration Date
(as defined in the Voting Agreement).

     This Proxy is irrevocable (to the fullest extent permitted by law), is
coupled with an interest and is granted pursuant to the Voting Agreement, and is
granted in consideration of Parent entering into that certain Agreement and Plan
of Merger (the “Merger Agreement”), dated as of June 2, 2005, by and among
Parent, Stanford Acquisition Corporation, a Delaware corporation and a wholly
owned subsidiary of Parent (“Merger Sub”) and the Company. The Merger Agreement
provides for the merger of Merger Sub with and into the Company in accordance
with its terms (the “Merger”), and Stockholder is receiving a portion of the
proceeds of the Merger.

     The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned, at any time prior to the Expiration Date (as
defined in the Voting Agreement), to act as the undersigned’s attorney-in-fact
and proxy to vote the Shares, and to exercise all voting, consent and similar
rights of the undersigned with respect to the Shares (including, without
limitation, the power to execute and deliver written consents), at every annual,
special, adjourned or postponed meeting of stockholders of the Company and in
every written consent in lieu of such meeting:

     (i) in favor of adoption and approval of the Merger Agreement, in favor of
approval of the Merger and its principal terms and in favor of each of the other
actions contemplated by the Merger Agreement and the Proxy and any action
required in furtherance thereof;

     (ii) against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement, and

 



--------------------------------------------------------------------------------



 



against any action or agreement that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
in the Merger Agreement; and

     (iii) against any of the following actions (other than those actions that
relate to the Merger and the transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) any sale, lease, license or transfer of any
significant part of the assets of the Company or any subsidiary of the Company,
(C) any reorganization, recapitalization, dissolution, liquidation or winding up
of the Company or any subsidiary of the Company, (D) any material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any of the
other transactions contemplated by the Merger Agreement.

     The attorneys-in-fact and proxies named above may not exercise this Proxy
on any other matter except as provided in clauses (i), (ii) or (iii) above, and
Stockholder may vote the Shares on all other matters.

     Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned.

[Remainder of Page Intentionally Left Blank]

*****

 2



--------------------------------------------------------------------------------



 



     This Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date (as defined in the Voting Agreement).

Dated: June 2, 2005

                                                                                
Signature

                                                                                
Print Name

                                                                                


                                                                                
Address

[SIGNATURE PAGE TO PROXY]

 